Matter of The Lorie DeHimer Irrevocable Trust (DeHimer) (2017 NY Slip Op 07862)





Matter of The Lorie DeHimer Irrevocable Trust (DeHimer)


2017 NY Slip Op 07862


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


1262 CA 16-01971

[*1]IN THE MATTER OF THE APPLICATION FOR THE RESCISSION OF THE LORIE DEHIMER IRREVOCABLE TRUST, SUCCESSOR TO THE MARION A. SEARS TRUSTS. LORIE M. DEHIMER, PETITIONER-APPELLANT; HOWARD P. SEARS, JR., THOMAS A. SEARS AND DAVID H. WOOD, TRUSTEES, RESPONDENTS-RESPONDENTS.
IN THE MATTER OF THE APPLICATION FOR THE RESCISSION OF THE J. STEVEN DEHIMER IRREVOCABLE TRUST, SUCCESSOR TO THE MARION A. SEARS TRUSTS. J. STEVEN DEHIMER, PETITIONER-APPELLANT; HOWARD P. SEARS, JR., THOMAS A. SEARS AND DAVID H. WOOD, TRUSTEES, RESPONDENTS-RESPONDENTS. 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PETITIONERS-APPELLANTS.
BOUSQUET HOLSTEIN PLLC, SYRACUSE (CECELIA R.S. CANNON OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeals from a decree of the Surrogate's Court, Oneida County (Louis P. Gigliotti, S.), entered June 9, 2016. The decree, among other things, granted the cross motions of respondents for summary judgment and dismissed the petitions. 
It is hereby ORDERED that the decree is unanimously affirmed without costs for reasons stated in the decision by the Surrogate.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court